Citation Nr: 1104470	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation for the cause of the Veteran's 
death under 38 U.S.C. A. § 1151. 

2. Entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from April 1944 to September 
1966.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In March 2008, the Board remanded the claims for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From 1991 to 1994, the Veteran was treated by VA for a brain 
tumor, including a craniotomy for excision of the tumor, which a 
pathology report showed was adenocarcinoma; and in October 1994 
Veteran died as a result of metastatic adenocarcinoma to the 
brain of an unknown primary site of the cancer.  

2. The Veteran's death was not due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA, and the Veteran's death was reasonably 
foreseeable.

3. According to the death certificate, the Veteran died in 
October 1994 at the age of 70; the immediate cause was metastatic 
adenocarcinoma to the brain of an unknown primary site.  



4. At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.

5. The fatal brain tumor was not affirmatively shown to have had 
onset during service; the fatal brain tumor as a chronic disease 
was not manifested to a compensable degree within one year from 
the date of separation from service; the fatal brain tumor was 
first diagnosed after service beyond the one-year presumptive 
period for a brain tumor as a chronic disease; and the fatal 
brain tumor was unrelated to an injury or disease or event in 
service.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C. § 1151 for the 
cause of the Veteran's due to VA treatment have not been met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2010). 

2. A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the veteran's death, 
the VCAA notice must include: 1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his death, 2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service-
connected condition, and 3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  





The VCAA notice included the type of evidence needed to 
substantiate the claim for compensation under 38 U.S.C. § 1151, 
namely, evidence of a relationship between the Veteran's and VA 
treatment and either a showing of fault on the part of VA or that 
the results of VA treatment were not reasonably foreseeable.  The 
Appellant was notified of the evidence needed to substantiate the 
claim of service connection for cause of death, namely, evidence 
that the Veteran died of an injury or disease that had onset in 
service.  The Appellant was notified that the Veteran was not 
service connected for any disability during his lifetime.  The 
Appellant was notified that VA would obtain VA records and 
records of other Federal agencies and that she could submit non-
Federal records, such as private medical records, or authorize VA 
to obtain any non-Federal records on her behalf.  The Appellant 
was notified of the provisions for the effective date of a claim 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition and for a condition not yet service connected).







To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated as 
evidenced by the supplemental statement of the case, dated in 
March 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records and VA 
records.  

On the claim under 38 U.S.C.A. § 1151, in accordance with 38 
U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a 
medical expert opinion from the Veterans Health Administration 
(VHA) in June 2010.  In November 2010, the Appellant's 
representative argued that the VHA expert did not answer the 
Board's question whether VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider.  
However, the Board finds that the VHA expert adequately answered 
the question as he indicated that it is unlikely that anything 
could have prevented the fatal outcome and reasonable 
neurosurgeons would not have pursed alternative approaches.  







When VA undertakes to obtain a VA opinion, it must ensure that 
the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VHA expert opinion was 
adequate as the VHA expert took into account the records of prior 
medical treatment so that the opinion was a fully informed one. 
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VHA opinion with respect to the claim 
under 38 U.S.C.A. § 1151 has been met.  38 C.F.R. § 3.159(c)(4).

In compliance with the Board's remand directive in March 2002, a 
memorandum in February 2010 informed the Appellant that 
additional records under a different claim number do not belong 
to the Veteran.  

As for the fatal brain tumor, in the absence of a evidence of an 
event, injury, or disease, pertaining to a brain tumor, and of a 
possible association between a brain tumor and an event, injury, 
or disease in service or to a service-connected disability, a VA 
medical opinion is not needed to decide the claim.  And no 
further assistance under the duty to assist is required.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-
84 (2006).

As the Appellant has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Appellant in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Standards 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Claim under 38 U.S.C.A. § 1151 

Legal Criteria

As the Appellant's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 

Compensation is awarded for a qualifying additional disability or 
death of a veteran in the same manner as if such additional 
disability or death were service-connected. Cause of death under 
38 U.S.C.A. § 1151 may be granted if the death was caused by VA 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional disability 
was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on death due to VA 
medical treatment requires actual causation.  To establish 
causation, the evidence must show that the VA treatment resulted 
in the Veteran's death.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing medical treatment, 
it must be shown that the treatment caused the additional 
disability; and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.







Whether the proximate cause of death was an event not reasonably 
foreseeable, this is to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with informed consent.  38 C.F.R. § 3.361(d).

Facts 

According to the death certificate, the Veteran died in October 
1995 at the age of 70, and the cause of death was metastatic 
adenocarcinoma to the brain with an unknown primary site.  No 
autopsy was done. 

VA records show that in February 1991 the Veteran complained of 
pain in the back of the neck.  X-rays were recommended, and the 
diagnosis was degenerative joint disease.  In October 1991 and in 
January 1992, the Veteran was seen for respiratory symptoms.  In 
April 1992, the Veteran complained of an earache and having 
balance problems.  In June 1992, the complained of pain in the 
shoulders.  In September 1992, he complained of vision problems.  

VA hospital records show that on December 7, 1992, the Veteran 
was admitted with complaints of intermittent episodes of left 
facial weakness with increasing expressive dysphasia for one 
month prior to admission.  At discharge on December 11, 1992, the 
diagnoses were possible cerebrovascular accident with mild 
excessive dysphasia, history of chronic obstructive pulmonary 
disease, and history of atrial fibrillation.  A CT scan was 
scheduled four days later.  


When the Veteran was readmitted on December, 20, 1992, it was 
noted that the CT scan had shown a lesion in the left temporal 
lobe.  During the second admission, the Veteran underwent a 
complete metastatic work-up, which was negative.  The Veteran was 
counseled on the risk and benefits of surgery for excision of the 
lesion and he agreed to proceed.  On December 29, 1992, he 
underwent a craniotomy with excision of the brain mass.  The 
surgical pathology report showed adenocarcinoma.  

After the surgery, from January 1993 to March 1993, the Veteran 
was admitted for radiation therapy.  During the therapy, it was 
noted that no further work-up or evaluation was ordered because 
the cancer was a stage D.  The diagnosis was metastatic 
adenocarcinoma of an unknown primary site. 

The Veteran was then seen in follow-up in June 1993, in September 
1993, and in December 1993.  In March 1994, it was noted that a 
CT scan in June 1993 had not shown recurrence.  In July 1994 a 
repeat CT scan showed an irregular left parietotemporal mass, 
corresponding with a recurrent tumor seen on MRI in April 1994.  
It was determined that the Veteran was not a candidate for 
further radiation therapy or for surgery.  The Veteran was then 
admitted to hospice care, and he died in October 1994.  His 
terminal records include a final diagnosis of metastatic 
adenocarcinoma to the brain of an unknown primary site.  

In June 2010, the Board requested an expert opinion from the 
Veterans Health Administration and asked that the VHA expert 
address the following questions: 

1.  Is it more likely than not (probability greater 
than 50 percent), at least as likely as not 
(probability of 50 percent), or less likely than not 
(probability less than 50 percent) that: 





VA failed to timely diagnose the Veteran's brain tumor 
in December 1992, that is, did VA fail to exercise the 
degree of care that would be expected of a reasonable 
health care provider given the Veteran's history and 
presenting symptoms and the clinical course and 
character of a brain tumor?

2.  Is it more likely than not (probability greater 
than 50 percent), at least as likely as not 
(probability of 50 percent), or less likely than not 
(probability less than 50 percent) that:

VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, 
following the craniotomy, given the Veteran's history 
and clinical course of the brain tumor? 

3.  Is it more likely than not (probability greater 
than 50 percent), at least as likely as not 
(probability of 50 percent), or less likely than not 
(probability less than 50 percent) that:

VA failed to timely diagnose the recurrent brain tumor 
in April 1994, that is, did VA fail to exercise the 
degree of care that would be expected of a reasonable 
health care provider given the Veteran's history and 
clinical course of the brain tumor?

4.  Is it more likely than not (probability greater 
than 50 percent), at least as likely as not 
(probability of 50 percent), or less likely than not 
(probability less than 50 percent) that:

The Veteran's death was an event not reasonably 
foreseeable as the result of VA's medical treatment? 


Note.  Whether the proximate cause of the Veteran's 
death was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not 
have considered to be an ordinary risk of the 
treatment provided.  And VA medical treatment cannot 
cause the continuance or natural progress of a disease 
for which treatment was furnished unless VA's failure 
to properly treat the disease proximately caused the 
continuance or natural progress.

In June 2010, an opinion was obtained from a VHA physician, who 
is the Chief of Hematology and Oncology at a VA Medical Center.  
The VHA expert stated that based on the information of record the 
symptoms before December 1992 were not persistent or highly 
suggestive of a brain problem, and since the complaint of visual 
problems were only evident a few weeks before the hospitalization 
in December 1992 the odds of a better outcome had the CT been 
done in September 1992 were less than 50 percent. 

As to the questions of whether VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider following the craniotomy to include failure to timely 
diagnose the recurrent brain tumor in April 1994, the VHA expert 
expressed the opinion that VA did exercise the degree of care 
that would be expected of a reasonable health care provider.  The 
VHA expert explained that there could only have been more 
frequent monitoring by CT scan, however this would have been 
useful if some treatment could had be given, but in the Veteran's 
case further radiation was not feasible and chemotherapy did not 
benefit metastatic brain adenocarcinoma and the only possible 
approach would have additional surgery, which most reasonable 
neurosurgeons would not have attempted.  



As to whether the Veteran's death was an event not reasonably 
foreseeable as the result of VA's medical treatment, the VHA 
expert explained that metastatic adenocarcinomas of unknown 
primary site are rarely cured and surgical removal of brain 
metastases is not commonly curative.  The VHA expert stated that 
the reasonable expectation is that the Veteran would more likely 
than not eventually die of the cancer.  As for the argument that 
chemotherapy should have been administered to treat cancer 
elsewhere in the body, the VHA expert stated that in this case it 
cannot be argued that the Veteran would have benefited from 
chemotherapy because chemotherapy would not have prevented the 
relapse tumor in the brain and the systemic caner never became 
evident during the Veteran's life.  The VHA expert concluded that 
the probability was less than 50 percent that the Veteran's death 
was an event not reasonably foreseeable as a result of VA's 
medical treatment.  

Analysis

The Appellant, who is the Veteran's surviving spouse, is seeking 
dependency and indemnity compensation under 38 U.S.C.A. § 1151, 
alleging that the Veteran's death was due to fault on the part of VA.  
In her claim filed in September 2005, the Appellant argued that the 
Veteran's death was due to VA care because VA should have diagnosed 
the fatal brain cancer earlier, when he was treated for neck pain and 
head pain.  In statements in support of her claim, the Appellant 
argued that VA did not timely diagnose the Veteran's fatal brain 
tumor in December 1992, that VA did not provide the proper care 
following the craniotomy in January 1993, and that VA failed to 
timely diagnose the recurrent brain tumor in 1994. 

The record shows that the Veteran was treated by VA in February 
1991 for neck pain.  He continued to be treated for various 
problems from 1991 to 1992, including earache and vision 
problems.  


In December 1992, the Veteran underwent a craniotomy with 
excision of a brain mass, which was identified as adenocarcinoma.  
He continued to be monitored by VA from 1993 to 1994.  In April 
1994, a recurrent tumor was seen on MRI.  The Veteran was 
admitted to hospice care and died in October 1994.  The immediate 
cause was metastatic adenocarcinoma to the brain of an unknown 
primary site.  

On the question of whether the Veteran's death was due to VA 
treatment, the evidence shows the Veteran was treated by VA for a 
fatal brain tumor.  

However death is not enough to establish entitlement to 
compensation under 38 U.S.C.A. § 1151.  The law requires that the 
death was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.

The Appellant as a lay person is competent to offer an opinion on 
a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a 
lay person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.)



Whether the Veteran's death was the result of fault on the part 
of VA cannot be determined by the Appellant based on her 
perceived observations.  38 C.F.R. § 3.159; Layno at 469 (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.). 

And it is not argued or shown that the Appellant is otherwise 
qualified through specialized education, training, or experience 
in health care to offer an opinion on fault on the part of VA 
regarding the surgery or on the standard of care of a reasonable 
health care provider, which are factors in determining 
entitlement to death compensation benefits under 38 U.S.C.A. 
§ 1151.  

For these reasons, the Board rejects the Appellant's lay opinion 
as competent evidence to substantiate the claim on the question 
of fault of the part of VA. 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

In June 2010, the Board obtained a medical opinion from a VHA 
expert, a physician, who is the Chief of Hematology and Oncology, 
who is well qualified through education, training, or experience 
to offer a medical opinion in this case.  








The VHA expert expressed the opinion that the VA did not fail to 
timely diagnose the Veteran's brain tumor in December 1992 as 
symptoms before December 1992 were not suggestive of a brain 
tumor and since the complaint of visual problems were only 
evident a few weeks before the hospitalization in December 1992 
the odds of a better outcome had the CT been done in September 
1992 were less than 50 percent.  In other words, there is no 
evidence of additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing medical treatment as 
the outcome would not have been better if a CT scan was done 
before December 1992. 

As to the questions of whether VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider following the craniotomy to include failure to timely 
diagnose the recurrent brain tumor in April 1994, the VHA expert 
expressed the opinion that VA did exercise the degree of care 
that would be expected of a reasonable health care provider.  The 
VHA expert explained that there could only have been more 
frequent monitoring by CT scan, however this would have been 
useful if some treatment could had be given, but in the Veteran's 
case further radiation was not feasible and chemotherapy did not 
benefit metastatic brain adenocarcinoma and the only possible 
approach would have additional surgery, which most reasonable 
neurosurgeons would not have attempted.  

In other words, there is no evidence of additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
medical treatment following the craniotomy to include failure to 
timely diagnose the recurrent brain tumor in April 1994, as no 
other treatment options were available that a reasonable health 
care provider would have pursued.  This evidence is 
uncontroverted.




The remaining question is whether the Veteran's death was an 
event not reasonably foreseeable.  Whether an event is not 
reasonably foreseeable is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.

The VHA expert expressed the opinion that the Veteran's death was 
not an event that was not reasonably foreseeable, as a metastatic 
adenocarcinoma of an unknown primary site is rarely cured and 
surgical removal of brain metastases was not commonly curative.  
The VHA expert explained that chemotherapy would not have 
prevented the relapse tumor in the brain and the systemic cancer 
never became evident during the Veteran's life.  The VHA expert 
concluded that the probability was less than 50 percent that the 
Veteran's death was an event not reasonably foreseeable as a 
result of VA's medical treatment.  
This evidence also is uncontroverted.

As the Board has rejected as competent evidence the Appellant's 
lay opinion, the preponderance of the evidence, the opinion of 
the VHA expert, is against the claim that the Veteran's death was 
the result of treatment by VA from 1991 to 1994 or that the 
Veteran's death was an event not reasonably foreseeable, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Claim under 38 U.S.C.A. § 1310 

Legal Criteria 

When any Veteran dies from a service-connected disability, VA 
will pay dependency and indemnity compensation to such Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.   The service-connected disability will be considered 
as the primary cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.   
A contributory cause of death is inherently one not related to 
the primary cause.  38 C.F.R. § 3.312. 

The standards for determining whether or not a disability is 
service-connected are: 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).





For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for a brain tumor if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and lay 
evidence in a claim of service connection.  38 U.S.C.A. 
§ 1154(a).  Personnel records show that the Veteran worked in 
supply management and the record does not show that the Veteran 
served in combat.  As the record does not show the Veteran served 
in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Facts

The service treatment records show that in May 1945 the Veteran 
was accidentally struck in the jaw by a BB.  He had minor surgery 
and there were no complications and his recovery was normal.  In 
December 1958, the Veteran slipped and fell down a flight of 
stairs, striking his head against the edge of the staircase and 
sustained laceration to the scalp.  There was no artery or nerve 
involvement.  On retirement examination in April 1966, the head, 
face, neck, and scalp were evaluated as normal.  The examiner 
noted the Veteran wore corrective glasses.  The service treatment 
records contain no complaint, finding, history, or treatment for 
a brain tumor.  





VA records show that in October 1994 it was noted that the 
Veteran received a blow to the cervical spine in service.  


The death certificate shows the Veteran died in October 1994 at 
the age of 70.  The immediate cause of death was metastatic 
adenocarcinoma to the brain of an unknown primary site.  

Analysis

In statements in support of her claim, the Appellant asserts that 
he Veteran had bad headaches during his life time, which a doctor 
attributed to fused vertebrae in his neck.  She indicated the 
Veteran injured his neck during service while riding in a truck 
that ran into a tree, however the Veteran had not report the 
injury.  The Appellant associated the Veteran's brain tumor to 
the in-service injury.  

According to the death certificate, metastatic adenocarcinoma to 
the brain of an unknown primary site was the immediate cause of 
the Veteran's death.  No other condition was listed as 
contributing to the cause of death.  At the time of the Veteran's 
death, the Veteran did not have an adjudicated service-connected 
disability.  And the Board does not reach the question of whether 
any other disability contributed to the cause of the Veteran's 
death. 

The service treatment records contain no complaint, finding, 
history, or treatment of a brain tumor or of injury to the 
cervical spine.  On the basis of service treatment records alone, 
a brain injury was not present in service or otherwise noted, 
that is, observed during service, and service connection under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a)(affirmatively 
showing inception in service) and (b)(pertaining to chronicity 
and continuity of symptomatology) is not established.


Service connection may still be established by presumptive 
service connection for a brain tumor as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307 and 3.309 or by 
the diagnosis of the disability after service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service under 38 C.F.R. § 3.303(d).

As for presumptive service connection for a brain tumor as a 
chronic disease, after service, a brain tumor was first shown in 
December 1992, more than twenty six years after service and well 
beyond the one-year presumptive period following separation from 
service in 1966 and service connection 38 U.S.C.A. §§ 1112, 1137 
and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), there must be evidence that 
the brain tumor may be associated with an established event, 
injury, or disease in service or other possible  association with 
service.  In other words, evidence of an association or 
causation, that is, a link or nexus between the fatal brain 
tumor, first diagnosed after service, and an established event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4). 

On the question of whether there is an association or causation, 
that is, a link or nexus between the brain tumor, first diagnosed 
after service, and an established event, injury, or disease in 
service, a brain tumor is not a condition under case law that has 
been found to be capable of lay observation.  Therefore the 
determination as to the presence or diagnosis of brain tumor in 
or since service is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent).

Also, the Appellant as a lay person is competent to identify a 
simple medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.   Jandreau at 1377 (Fed. Cir. 2007).  And, the 
Appellant as a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau)). 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

While the Appellant attributed the Veteran's brain tumor to an 
unreported cervical spine injury during service, a brain tumor is 
not a simple medical condition under Jandreau.   

And it is not argued or shown that the Appellant is qualified 
through specialized, education, training, or experience to 
diagnose a brain tumor or to offer an opinion on the cause of the 
brain tumor.  Where, as here, there are questions about the 
diagnosis and the cause of the brain tumor, not capable of lay 
observation by case law, and a brain tumor is not a simple 
medication condition, the Board finds that on the evidence of 
record a brain tumor was not manifested before 1992.  

Although the Appellant is competent to relate a contemporaneous 
medical diagnosis and to relate symptoms that later support a 
diagnosis of by a medical professional, there is no 
contemporaneous medical diagnosis or later diagnosis of a medical 
professional that pertains to the diagnosis of brain tumor 
earlier than 1992.  

VA records in October 1994 note that the Veteran apparently 
received a blow to the cervical spine in service.  A bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). ).  

For this reason, the Board rejects the history as competent 
medical evidence that any injury to the cervical spine in service 
is related to brain tumor.

The record does not contain competent evidence that links the 
fatal brain tumor to an established event, injury, or disease in 
service, and in the absence of competent evidence suggesting such 
an association, but is too equivocal or lacking in specificity to 
support a decision on the merits, there is no possible 
association with service, and VA is not required to further 
develop the claim under 38 C.F.R. § 3.303(d), by obtaining a VA 
medical opinion under the duty to assist.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

It is the Appellant's general evidentiary burden to establish all 
elements of a claim, including an association or link or nexus to 
event, injury, or disease in service under 38 C.F.R. § 3.303(d).  
38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 
(2009).  

In the absence of any such competent evidence, the preponderance 
of the evidence is against the claim that the fatal brain tumor 
was due to an event, injury, or disease in service, under 
38 C.F.R. § 3.303(d), or under 38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1137, and 38 C.F.R. §§ 3.303(a) and (b) and 3.307 and 3.309 
as previously discussed, and service connection for the cause of 
the Veteran's death is not e stablished.  38 U.S.C.A. §§ 1310 and 
5107(b). 

      (The Order follows on the next 
page.). 









ORDER

Compensation for the cause of the Veteran's death under 
38 U.S.C. A. § 1151 is denied. 

Service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


